The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response overcame the rejections of the last Office action and, therefore, the finality of that action is withdrawn.  However, references relevant to the instant claims have come to the attention of examiner, so that prosecution is being reopened.  
Examiner wants to thank applicant for providing the Lalaine Cordovez Thesis.  With respect to the thesis being prior art examiner makes the following findings.  
In a document titled "Repository Practices - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/what), it is clear materials deposited in the KEEP Digital Repository should be among other things in the public domain, have documented permission granted by the copyright holder or be allowed by a specific copyright exception, such as U.S. Copyright Act Sections 107 or 108 and be intended for permanent public access.  It is also clear that metadata is in the public domain; is not protected by copyright; is exposed to the World Wide Web and to services and agents including (but not limited to) search engines, web crawlers, repository API clients, the ASU Library catalog and OAI-PMH harvesters and is openly accessible, including when materials are temporarily restricted.  Finally, it is clear that The ASU KEEP Digital Repository is intended to provide open access to the digital materials of the University community, whenever possible.  Access levels are: 1) all users can access the materials or 2) only users with an active ASURITE ID can access the materials. This last access designation is typically reserved for a limited number of materials that are governed by copyright restriction or donor agreements.
In a document titled "Copyright - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/rights) it is clear that the ASU KEEP Digital Repository offers two alternative reuse designations when Creative Commons licenses are not applicable: 1) Public domain and 2) All Rights Reserved.  The "All Rights Reserved" designation/statement indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The designation/statement has no legal effect in any jurisdiction, but the ASU Digital Repository provides this option to clearly identify materials that should not be reused or redistributed without the express consent of the copyright holder.  It is important to note that some use of materials with this designation may fall under Fair Use.  

Looking at the document titled "Application of TMPP Labeling and Ammonia Gas Cleavage in MALDI-MS Analysis of Resin-bound Peptides" (downloaded from https://repository.asu.edu/items/23382, The Cordovez reference made of record on page 6, line V of PTO-892, mailed on 10-27-20) it is clear that this is the publicly available metadata for the Cordovez thesis.  It is also clear that the reuse permission designation is "All Rights Reserved", the downloads are restricted to those capable of signing/logging in to the ASU system and that the thesis/document has been downloaded seven times.  What is not clear is who actually has access to the Thesis and the persons and/or purposes for those downloads.  Is the access limited to only a few individuals, all ASU students, faculty and alumni able to sign into the ASU system or to a larger group of individuals?  As part of the question of who has access to the Thesis, it is not clear, if someone outside of ASU that read the publicly available metadata could request and receive a copy from the library consistent with the Fair Use aspects of copyrighted material.  In other words, examiner is unable to answer the question of if access is restricted to the point that it was not publicly available.  It is noted that Applicant has not provided any copy of an agreement that would indicate that the Thesis would not be provided to someone from the public based on a request due to knowledge of the publicly available metadata.  Finally, from the title and abstract in the publicly available metadata it is clear that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmentally friendly, sequences at a faster rate, and was more cost-effective.  So, as a minimum, this is what was in the public domain in a time frame that constitutes prior art.  
MPEP 2128 deals with electronic publications as prior art and the level of public access required.  More specifically MPEM 2128.01(I) is directed to a thesis placed in a university library or an online database.  This section clearly teaches that such a thesis may be prior art if sufficiently available to the public.  Even if access to the library is restricted, a reference will constitute a "printed publication" as long as a presumption is raised that the portion of the public 
In the instant case, a search using a generally available search engine would have been able to find the Cordovez Thesis as the metadata, including title and abstract, was publicly available and searchable.  There is nothing of record to show that the Thesis would not have been made available to a person outside of the ASU community upon request.  Additionally, the copy of the Thesis received by examiner did not come with any indication that it was copyrighted or that distribution of the Thesis was restricted to the ASU community.  Rather, the "All Rights Reserved" designation/statement in the publicly available metadata only indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cordovez in view of Iyer (Bioorganic & Medicinal Chemistry Letters 1997, newly cited and newly applied) or Jensen (Nucleosides Nucleotides Nucleic Acids 2010, newly cited and applied) and further in view of Martinez-Ceron and Greving (US 2010/0056392).  Cordovez teaches that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmentally friendly, sequences at a faster rate, and was more cost-effective (see title and abstract).  The abstract on page 2 teaches that the cleavage by ammonia gas occurred at 100 psi (see the parentheses on that page).  The “FMOC General Scheme 2” on page 11 teaches that ammonia gas cleavage occurred overnight.  Step 8 of this scheme would require system that includes a container for derivatizing the peptide containing N peptide bonds, the container comprising the peptide coupled to a solid surface and a positive charge-bearing group capable of attaching to an N-terminus of the peptide.  Step 13 of this scheme would require the system to have a chamber containing ammonia gas for cleaving the validate and optimize the given approach in order to find a better way of determining the sequence of the peptides.  This goal was met through two viable approaches: 1) labeling peptides on resin with TMPP (a big molecular moiety with a fixed positive charge) in order to increase the sensitivity of MALDI-MS analysis of peptides; and 2) using ammonia vapor to cleave the peptides from resin supports for MALDI-MS analysis.  Cordovez does not teach an ammonia gas pressure of about 15 psi to about 50 psi of the length of time being between about two hours to five hours or solid surfaces other than resin beads.  
In the paper Iyer teaches use of gaseous ammonia for the deprotection and cleavage steps during the solid-phase synthesis of oligonucleotides and analogs.  Pages 1443-1444 teach that in the context of oligonucleotide-based therapeutics, they found that the synthesis of mixed backbone oligonucleotides (MBOs) containing ionic and non-ionic linkages posed a special synthetic challenge.  For example, during the synthesis of MBOs having intemucleotidic primary phosphoramidate (PO-NH2) and phosphorothioate (PS) linkages, in conjunction with PNT nucleosides, they reported that DMF saturated with ammonia gas (65 °C, 12 to 16 hours) was the only suitable medium for the deprotection, and cleavage of the oligonucleotide from the support, that would ensure the integrity of the labile PO-NH2 linkages.  In seeking an efficient alternative, they considered the use of ammonia gas under pressure.  They envisioned that the resulting “gas-solid-phase methodology” would be applicable as a convenient method for the deprotection of oligonucleotides and their analogs as well, especially during their large-scale manufacture.  Others had published work that employed gas-phase deprotection (stainless steel pressure vessel, 100 psi, rt) for the small-scale, rapid synthesis of phosphoric diester (PO) oligonucleotides.  This paper reports the results on the synthesis of PO, PS, and PO-NH2 oligonucleotide analogs prepared using PNT nucleoside synthons, and adopting gas-phase deprotection strategy for deprotection and cleavage.  For the pilot studies, they employed a glass pressure vessel, although its use limited the operating pressure range, that could be used for the deprotection and cleavage.  Reference/note 6(a) teaches that it was expected that by operating under pressures higher than that used in the present study, significant reduction in the time of deprotection, and cleavage could be achieved.  The choice of the glass vessel was dictated by several criteria: a) to minimize direct contact with metallic surfaces, and the resultant potential contamination of 3 gas (40 to 60 psi, rt), followed by flushing the CPG with water to dissolve the cleaved nucleoside for analysis by reversed-phase HPLC.  A time-course study, conducted at a pressure of 60 psi, revealed that both quantitative cleavage, and simultaneous deprotection of was achieved within 4 hours.  Next, a series of PO, and PS dinucleosides were synthesized on CPG supports, exposed to NH3 gas in a similar manner (60 psi, rt, 4 to 6 hours), and the crude product evaluated by reversed-phase HPLC.  In each case, complete deprotection, and quantitative cleavage was observed.  These preliminary results suggested that gaseous NH3 deprotection could be conveniently employed for the synthesis of PO, and PS oligonucleotides using PNT nucleosides, the advantage being a much simplified workup protocol which followed the deprotection.  Next, a series of 10- to 20-mer PO oligonucleotides (sequences 1 - 5) were prepared and the deprotection and cleavage was accomplished using NH3 gas (60 psi, rt, 10 hours).  The oligonucleotides were purified and representative sequences subjected to base-composition analysis, which revealed that the nucleosides were present in the expected ratio (Figure 2, typical study).  To extend the utility of the gas-phase methodology, a series of PS oligonucleotides were synthesized (“DMT-on”), gas-phase deprotected using NH3 gas (60 psi, rt, 10 hours), the CPG was taken up in water to recover the crude oligonucleotides for further purification by reversed-phase HPLC.  The products were evaluated and showed the expected result.   
In the paper Jensen reported conditions for cleavage and complete dephosphorylation of two commercial universal linkers, UnySupport and UnyLinker, processed in the gas phase (NH3) using a custom device.  The paper introduction teaches that there is a critical need to effectively remove the universal linker in solid-phase oligodeoxynucleotide (ODN) synthesis using milder, more user-friendly conditions for mainstream ODN production.  The current method for 3 or 
In the paper Martinez-Ceron teaches sample preparation for sequencing hits from one-bead–one-peptide combinatorial libraries by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry.  Optimization of bead analysis by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI–TOF–MS) after the screening of one-bead–one-peptide combinatorial libraries was achieved, involving the fine-tuning of the whole process.  Guanidine was replaced by acetonitrile (MeCN)/acetic acid (AcOH)/water (H2O), improving matrix crystallization.  Peptide–bead cleavage with NH4OH was cheaper and safer than, yet as efficient as, NH3/tetrahydrofuran (THF).  Peptide elution in microtubes instead of placing the beads in the sample plate yielded more sample aliquots.  Successive dry layers deposit sample preparation was better than the dried droplet method.  Among the matrices analyzed, a-cyano-4-hydroxycinnamic acid resulted in the best peptide ion yield.  Cluster formation was minimized by the addition of additives to the matrix.  Page 2 of the supplementary material describes the synthesis of five peptides on the HMBA-ChemMatrixTM resin beads.  The peptide cleavage description is found on page 4 of the supplemental material.  The sample preparation for and MALDI analysis of the beads is described on pages 5-6 of the supplementary material.  
In the patent publication Greving teaches methods for direct characterization of microdomains and/or three-dimensional microstructure arrays bearing high densities of reactive sites using Matrix Assisted Laser Desorption Ionization Time of Flight Mass Spectrometry (MALDI-MS) and other analytical techniques.  The high site density of the arrays can provide sufficient sample of each array element and/or materials bound to each element to obtain directly using common analytical techniques such as MALDI-MS.  Spatially directed synthesis of heteropolymers is done through the use of photolabile, electrically labile, and chemically labile protecting group(s).  The background section teaches that microarrays are commonly used in the analysis of an analyte, or a mixture of analytes, for the purposes of identification and quantification, as well as to characterize physical and chemical properties.  For example, microarrays are often used to determine the presence of a specific compound or, in the case of l of (1:1:1) solution of TFA, acetonitrile, and nanopure water for <30 minutes and then allowed to dry.  These are individually spotted with ~1 l of a saturated solution of alpha-cyano-4-hydroxycinnamic acid dissolved in 50% acetonitrile, 0.1% TFA, and nanopure water.  Samples are dried and loaded into the MALDI-MS with a custom sample holder.  Here the product (TMPP-GGFL-amide) is 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a system and range of ammonia gas pressures over a time length as described by Iyer or Jensen in the Cordovez method because as shown by Iyer and Jensen the treatment of solid-phase synthesis products would have been expected to produce acceptable results over a range of pressures and times, exploration of these different pressure and incubation times would have been expected to provide alternate and/or optimum conditions for cleavage that would reduce the time and/or costs of the prior methods and the Iyer or Jensen system would have been expected to allow those of skill in the art to increase its utility due to that capability and the teaching by Cordovez that further studies on the ability of the ammonia gas to successfully cleave the peptide would be conducted/needed since the experiments of Cordovez were intended to validate and optimize the process.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use different support surfaces to perform the method of Cordovez on peptides attached to a surface such as taught by Martinez-Ceron or Greving because .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cordovez in view of Iyer or Jensen and further in view of Martinez-Ceron and Greving as applied to claim 1 above, and further in view of Cydzik.  Cordovez does not teach that the positive charge-bearing group is trialkylammonium acetyl (TAA).  
In the paper Cydzik teaches derivatization of peptides as quaternary ammonium salts for sensitive detection by ESI‐MS.  A series of model peptides in the form of quaternary ammonium salts at the N‐terminus was efficiently prepared by the solid‐phase synthesis.  Tandem mass spectrometric analysis of the peptide quaternary ammonium derivatives was shown to provide sequence confirmation and enhanced detection. We designed the 2‐(1,4‐diazabicyclo[2.2.2] octylammonium)acetyl quaternary ammonium group which does not suffer from neutral losses during MS/MS experiments.  The presented quaternization of 1,4‐diazabicyclo[2.2.2]octane (DABCO) by iodoacetylated peptides is relatively easy and compatible with standard solid‐phase peptide synthesis.  This methodology offers a novel sensitive approach to analyze peptides and other compounds.  The second to fourth paragraphs of the introduction on page 445 teaches that analytes are typically detectable by the ESI‐MS only if they are ionic in solution.  One of the known methods to increase ionization efficiency of peptides is their derivatization to form fixed charge ionic species.   The usefulness of such a fixed charge group depends on its stability in solution and during MS analysis.  Moreover, the introduced group should allow the unambiguous peptide sequencing using current fragmentation techniques.  There are several derivatization strategies for peptides, employing quaternary ammonium, sulphonium, and phosphonium salt formation.  Up to that time, the peptide conjugates containing fixed charge salts were usually synthesized in solution; this derivatization method was scarcely explored on the solid support.  Solid‐phase synthesis is the most common method of synthesis of peptides as well as many other biopolymers.  The solid‐phase synthesis technique is a method of choice in preparation of one‐bead‐one‐compound (OBOC) libraries of peptides including those prepared by the split‐and‐mix method.  Because of the limited amount of substance on a single bead, the analysis of peptide beads requires very sensitive analytical methods.  It may be concluded that a solid‐phase derivatization procedure enhancing ionization efficiency might be useful in the combinatorial chemistry.  Page 446 describes the solid phase peptide synthesis and the quaternary ammonium 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a trialkylammonium acetyl positive charge bearing group such as taught by Cydzik on the peptides of Cordovez because of their known use as a charge bearing group added to peptides in a manner similar to phosphonium charge bearing groups for enhancing the mass spectrometric signal as taught by Cydzik and their ability to be used on beads to identify the peptide as taught by Cydzik.  
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.  In response to the claim changes, all previous rejections and objections have been withdrawn and new rejections under 35 U.S.C. 103 have been applied against the current claims.  The arguments with respect to the withdrawn and new rejections are moot.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to systems which either use of ammonia at elevated pressures to treat/cleave different materials or are capable of using a variety of gases, including ammonia, to treat materials under a controlled pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797